Order modified on the law by adding to the first ordering paragraph after the word “ granted ” the words “ as to the 8th and 27th election districts ”; by striking from said order the third, fourth and sixth ordering paragraphs; by striking from the seventh ordering paragraph everything between the words “to be invalid” and the word “ respectively ” and by adding to said paragraph after the words “ County Committeemen and County Committeewomen ” the words and figures “ for the 8th and 27th election districts ”; and by adding to said order a new ordering paragraph to the effect that the said application is in all other respects denied. As so modified, order affirmed, without costs. The findings of fact are affirmed. We are of the opinion that the petition on this application was properly verified by respondent John J. O’Brien, acting on his behalf and on behalf of all others named as petitioners therein (Rules Civ. Prac., rule 99). We are further of the opinion that the conceded misstatement of the respective addresses of the designees for the party position of county committeewomen for the 15th, 20th and 37th election districts rendered the designating petitions, insofar as they relate to said designees, fatally defective. Nolan, P. J., Beldoek, Murphy, Ughetta and Hallinan, JJ., concur.